DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al. (US Patent 9,398,696).
	With respect to claim 4, Miyake et al. teaches a screen printer comprising: 
a conveyor (12A, 12B) configured to convey a board (W, Figure 2);
 	a clamp (160) configured to position a conveyed board (W) at a printing position (Figure 2); 

a squeegee (400, 403, 41) configured to fill pattern holes of the stencil (206) with solder paste (Figure 2); 
a board raising and lowering device configured to raise and lower the board (W) positioned by the clamp (160) , the board raising and lowering device including a motor (Column 5, Lines 15-34 and Column 12, Line 49-Cplumn 13, Line 12); and 
processing circuitry (Figure 10) configured to perform drive control the conveyor, the clamp, the stencil holder, and the board raising and lowering device, the processing circuitry including a standby printing processing section configured to raise the board (W) from below with respect to the stencil (206) such that the board (W) contacts the stencil (206), stand by in a standby state with solder paste filled in the pattern holes and the board in contact with the stencil, and lower the board from the standby state to separate the board (W) from the stencil (206) in accordance with a board conveyance signal that indicates the board is requested to be moved downstream by the conveyor (processing circuitry in Figure 10, Column 5, Lines 15-34 and Column 12, Line 49-Column 13, Line 12).
	With respect to claim 5, Miyake et al. teaches the processing circuitry is configured to lower the board to separate the board from the stencil in accordance with the board conveyance signal that is issued from another machine or the board conveyance signal that is issued from the screen printer (processing circuitry in Figure 10, Column 5, Lines 15-34 and Column 12, Line 49-Column 13, Line 12).
	With respect to claim 6, Miyake et al. teaches wherein the processing circuitry is provided with a normal print processing section configured to raise the board from .

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853